      Case 4:19-cv-00289-WTM-CLR Document 30 Filed 12/08/20 Page 1 of 1



                   IN THE UNITED   STATES DISTRICT   COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION




CALVIN B. JAMES,

             Petitioner-Appellant,

vs.                                             Case No. CV419-289
                                                          CR418-205
UNITED STATES OF AMERICA,


             Respondent-Appellee



                                 ORDER


       The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

       SO ORDERED, this                day of December 2020.




                                    WILLIAM T. MOORE, JR.
                                    UNITED STATES    DISTRICT   COURT
                                    SOUTHERN   DISTRICT OF GEORGIA
